UNITED STATES COURT OF APPEALS

                               FOR THE FIFTH CIRCUIT



                                        No. 00-60348
                                      Summary Calendar



MARIE HAYES,
                                                                            Plaintiff-Appellant,

                                              versus

ENTERGY OPERATIONS, INC.;
DON HINTZ; MIKE BAKARICH;
JOSEPH HAGAN; and RON MOOMAW,
                                                                        Defendants-Appellees.



                      Appeal from the United States District Court
                        for the Southern District of Mississippi
                                   5:99-CV-64-BN

                                      September 21, 2000
Before POLITZ, DAVIS, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Marie Hayes appeals an adverse summary judgment in her action against
defendants under 42 U.S.C. § 1981, asserting racial discrimination in hiring,
compensation, and working conditions. Our review of the voluminous record,


   *
     Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be published
and is not precedent except under the limited circumstances set forth in 5 TH CIR. R. 47.5.4.
briefs, and controlling law persuades that the trial court committed no reversible
error in its ruling, including entry of the challenged summary judgment. To the
contrary, on the basis of the facts as found, authorities cited, and legal analysis in
the trial court’s careful, thorough, and scholarly Opinion and Order which was
signed, filed, and entered on March 2, 2000, the judgment appealed is AFFIRMED.




                                          2